DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 have been examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an Application No.: JP2019-075686 filed in Japan on 04/11/2019.

Information Disclosure Statement
The IDS received on 03/12/2020, 03/26/2020 and 07/29/2020have been entered and references cited within carefully considered.
Drawings
The drawings are filled on 03/12/2020 are accepted. 

Claim Objections
Claims 1-3 and 5 are objected to because of the following informalities:  Claims 1-3 and 5 recite the acronyms, "PCR", "STC", "TS", "PTP", "GPS", and "STC".
Claim language "PCR" should read "PCR (Program Clock Reference)",
Claim language "STC" should read "STC (System Time Clock)",
Claim language "TS" should read "TS (Transport Stream)",
Claim language "PTP" should read "PTP (Picture Transfer Protocol)",
Claim language "GPS" should read "GPS (Presentation Time Stamp)", and
,
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
• "a sampling unit configured to obtain a PCR value...” (claim 1);
• "a packet generator configured to generate... “(claim 1);
• "a timing controller configured to... “(claim 1);
• "a reproduction unit configured to reproduce... “(claim 2);
• "a reproduction unit configured to reproduce... “(claim 3);
• "a first calculator configured to calculate... “(claim 4);
• "a second calculator configured to calculate ...” (claim 4); and
• "a third calculator configured to calculate... “(claim 4).
• "sampling the converted STC counter value... “(claim 5).
• "generating a TS packet... “(claim 5).
• "outputting the generated TS packet... “(claim 5).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US Pub. No.: 2018/0124451 A1) in view of Kelly et al. (US Patent No.: 8,098,973 B2). 
Regarding claim 1, TAKAHASHI discloses a packet generation apparatus (Fig. 3, a transmission apparatus 10A, Para. 0062) comprising: 5a sampling unit (Fig. 3, a 10A) configured to obtain a PCR value by sampling the STC counter value converted by the converter in accordance with a first timing (The clock generator 131 includes a clock unit (time information generating unit) including a 9-bit counter 141 and a 33-bit counter 142. The 9-bit counter 141 counts a 27 MHz clock (system clock) generated by the voltage controlled oscillator 132 and divides the 27 MHz clock by 300 (incremented by 300 counts) [Para. 0063]); a packet generator (i.e. Fig. 3, the clock generator 131) configured to generate a TS packet in which the PCR value obtained by the sampling unit is 10described (The 90 KHz clock obtained by this 9-bit counter 141 is counted by the 33-bit counter 142. Then, the bit output having 42 bits (9+33 bits) from the 9-bit counter 141 and the 33-bit counter 142 becomes a system time clock (STC) as the time information [Para. 0063]), and to output the TS packet in accordance with a second timing (The  packet having a field including the PCR corresponding to this system time clock (STC). The TS packet including this 42-bit PCR is generated at predetermined intervals and multiplexed together with a TS packet including data such as video and audio, through which a stream of the MPEG2-TS method is generated. Then, the stream of this MPEG2-TS method is transmitted as a digital broadcast signal [Para. 0064])
Although TAKAHASHI discloses everything as applied above, TAKAHASHI does not explicitly discloses a converter configured to convert Temps Atomique International (TAI) time into an STC counter value; and a timing controller configured to determine the first timing and the second timing. However, these concepts are well known in the art as taught by Kelly.
In the same field of endeavor, Kelly discloses a converter configured to convert Temps Atomique International (TAI) time into an STC counter value (FIG. 3 illustrates time stamp generator means 15 in a recording/reproducing apparatus according to a first embodiment of the invention. A 27 MHZ Voltage Controlled Oscillator 16 controls the System Time Counter (STC) 17, which is set to an arbitrary value during start-up and counts in an MPEG way (like PCR, PTS, DTS) As soon as the first Program Clock Reference (PCR) information arrives (i.e. covert Temps Atomique international (TAI) time), the system Time Counter (STC) 17 is set to the value of this Program Clock Reference (PCR). Further locking is achieved by a phase detector that compares the received Program Clock Reference (PCR) information with the system Time Counter (STC) value. The phase difference is used, via a Low Pass Filter (LPF) 19, to the Voltage Controlled Oscillator (VCO) 16,  Time Clock is used to control a binary Application Packet Arrival Time (APAT) counter 20 for generating corresponding APAT time stamps [col. 2, lines 33-49])  US 8,098,973 B2; and a timing controller configured to determine the first timing and the second timing (During start-up the APAT counter 20 (i.e. timing controller) starts at an arbitrary value. APAT time stamps are appended to every received TS packet. The time stamps represent the arrival time of the TS packets. The APATI start time stamp of the first TS packet of a sequence and also the APATIPCR timestamp of the TS packet which contains the Program Clock Reference (PCR) is stored temporarily in memory means. The number of 27MHz cycles between the two time stamps is calculated by subtracting APATI start from APAT PCR). With the difference the start of the System Time Counter (STC-start) is calculated by subtracting this difference from the first received PCR-value (i.e. determining the first timing and the second timing). STC-Start is the value the STC-counter 17 would have if it were locked from the beginning. STC-start is preferably stored as segment attribute when storing the MPEG stream on a recording medium, such as a disc. FIG. 4 shows an example of playback of Transport Packets at start-up of a sequence according to the invention. Shown are irregular received TS packets 21, the arrival time of the TS packets 21 given by the APAT time stamp. The timing between the TS packets 21 should be kept constant on a digital interface during playback. The Start Segment 22 does not need to start with a Program Clock Reference (PCR), this information is received later with TS packet 23. The repetition frequency of the Program Clock Reference (PCR) information could be 100ms with a recommendation of 40 ms. The received  buffer 24. This causes a start-up delay until the Presentation Unit (PU) 25 given by the Access Unit (AU) 26 comprising corresponding TS packets 21, is presented. It is noted that this delay is needed if the APAT timing of the stream is to be kept [col. 2, lines 50-67 and col. 3, lines 1-13]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Kelly method into TAKAHASHI invention. One of ordinary skill in the art would have been motivated for reading data from a stream of encoded data for trickplay [Kelly, col. 1, lines 65-67].

Regarding claim 2, TAKAHASHI/Kelly disclose everything as discuss above, TAKAHASHI further discloses a reproduction unit configured to reproduce the TAI time from a PTP packet (In FIG. 3, a transmission system 1A employing the MPEG2-TS method includes a transmission apparatus 10A and a reception apparatus 20A. Further, the transmission apparatus 10A includes a clock generator 131 and a voltage controlled oscillator 132 [Para. 0062].  The transmission apparatus 10 generates an IP packet including the PTP corresponding to this system time clock (STC). The IP packet including this 80-bit PTP is generated at predetermined intervals and multiplexed together with an IP packet including data such as video and audio, through which a stream of the IP transmission method is generated. Then, the stream of this IP transmission method is transmitted as a digital broadcast signal [Para. 0076]).

Regarding claim 3, TAKAHASHI/Kelly disclose everything as discuss above, TAKAHASHI further discloses a reproduction unit configured to reproduce the TAI time from a GPS signal (The clock generator 171 generates a clock on the basis of an external time synchronization signal and supplies the clock to the system clock generator 172 and the physical layer clock generator 173. Note that a GPS (Global Positioning System), NTP (Network Time Protocol), or the like can be used as the external time synchronization signal, for example. The system clock generator 172 generates a system clock on the basis of the clock supplied from the clock generator 171. Further, the physical-layer clock generator 173 generates a physical-layer clock on the basis of the clock supplied from the clock generator 171 [Para. 0118-0119]).

Regarding claim 5, it is substantially the same as claim 1, except claim 5 is in method claim format.  Because the same reasoning applies, claim 5 is rejected under the same reasoning as claim 1.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in in independent form including all of the limitation of the base claim and nay intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (1) Shenoi et al. (US Pub. No: 2016/0112974 A1) teaches a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465